DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s preliminary amendments to the claims, filed 04/13/2020, have been received and entered.  Claims 3-7, 13, 15, 20-21, 25 have been cancelled and claim 30 newly added.  Claims 1-2, 8-12, 14, 16-19, 22-24, and 26-30 are pending and under examination.
Applicant’s request under Rule 48 to correct the inventorship, filed 04/13/2020, has been received and accepted.  Inventors Amir Al-Khami and Augusto Ochoa have been removed.
Applicant’s Sequence Listing filed 10/20/2021 has been received.

Priority
This application claims benefit of U.S. Provisional Application 62/792,373, filed
on January 14, 2019, and is a Continuation-in-Part of U.S. application 16/564,735, filed on September 09, 2019, which is a Continuation-in-Part of International Application No. PCT/US2018/021855, filed on March 09, 2018, which claims priority from U.S. Provisional Application No. 62/469,436, filed on March 09, 2017.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 01/05/2022 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Lined-through non-patent literature references fail to provide the relevant information required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1). BERGER (2017) and KIM H (2011) are lined-through because the relevant pages, volume, and/or issue number are not provided.  CAREY and SUNDBERG, REMINGTON: The Science and Practice of Pharmacy, and REMINGTON’S Pharmaceutical Sciences are all lined-through because the relevant pages are not cited (or, alternatively if Applicants are citing the entire books a copy of the books has not been provided).
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Objections
Claim 30 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

CLAIMS 1-2 and 16
Claims 1-2 and 16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites a composition comprising “a dose of PARP inhibitor sufficient to reduce the activity of PARP by about 10-50 percent” and at least one additional anti-cancer agent or anti-inflammatory agent. Claim 16 recites “wherein the low dose, therapeutically effective amount of the PARP inhibitor compound reduces the activity of a PARP by about 10-50%”. A person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed doses/amounts of a PARP inhibitor sufficient to reduce the activity of PARP by about 10-50 percent. As a first matter, it is unclear from the disclosure and claims whether “the activity of PARP” is measured in vitro or in vivo, which would clearly influence the scope of the claimed “dose”.  For example, contacting PARP in vitro with a 200 M “dose” of a PARP inhibitor might be sufficient to reduce the PARP activity in vitro by 10-50 percent but that same 200 M “dose” administered to a subject might be insufficient to reduce the PARP activity in vivo by 10-50 percent in an actual subject.  Secondly, it is unclear whether “sufficient to reduce the activity of PARP by about 10-50 percent” requires that the dose does not reduce the activity of PARP by more than 50 percent.  For example, if a given dose reduces the activity of PARP by 98%, such a dose would also clearly be “a dose of PARP inhibitor sufficient to reduce the activity of PARP by about 10-50 percent”.  Thirdly, “reduces the activity of a PARP by about 10-50 percent” is unclear because at some point in time when a subject is administered a PARP inhibitor the activity of PARP will be reduced by about 10-50 percent. It might only be reduced by this amount transiently, but it will none the less be reduced to the degree recited in the claims at some point in time as it takes time for the Cmax of an administered agent to be reached. Until Cmax is reached, lower concentrations of a PARP inhibitor would be present in plasma, reducing the activity of PARP by varying degrees over time. However, PARP activity will also not be reduced by at least 10% at some point in time after the PARP inhibitor is administered until biologically relevant plasma concentrations are reached. Thus, the claims could be construed to broadly encompass administering any dose of a PARP inhibitor, because all doses will likely reduce the activity of PARP by about 10-50 percent at some point in time. Alternatively, the claims could be more narrowly construed to require that the activity of PARP is reduced by about 10-50 percent at all points in time. Lastly, Applicants are attempting to claim the amount of PARP inhibitor present in the claimed composition by what it does, not what it actually is.  A person of ordinary skill in the art would have no way of ascertaining whether any given amount of any given PARP inhibitor present in any given composition is present in a dose “sufficient to reduce the activity of PARP by about 10-50 percent”.  The claims do not recite what PARP is being used to measure the activity of the PARP inhibitor and do not recite whether the measurements are taken in vitro or in vivo. Absent such limitations, Applicants’ claimed composition is an indefinite, ambiguous “moving target” because any given composition comprising any given amount of any given PARP inhibitor could be construed to fall both within the scope of the claims and outside the scope of the claims simply by changing the means used to measure PARP inhibitory activity.
At bottom, Applicants do not disclose any amounts whatsoever of any PARP inhibitor intended to be present in any given composition.

CLAIMS 8-12, 16-19, 22-24, and 26-30
Claims 8-12, 16-19, 22-24, and 26-30 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claims 8-10 all recite administering to a subject afflicted with a tumor or tumor cell a “low-dose, therapeutically effective amount of a PARP inhibitor compound”.  The metes and bounds of the claimed “low-dose, therapeutically effective amount” are not defined in the Specification or claims and a person of ordinary skill in the art would therefore not be reasonably apprised of the scope of the claims.  
The claim term “low-dose” is a relative term, the metes and bounds of which are not defined in the Specification or claims.  At [0018], the Specification discloses the low dose of a PARP inhibitor comprises a dose that is 10x, 20x, 30x, 40x, 50x, 60x, 70x, 80x, 90x, 100x, 110x, 120x, 130x, 140x, or 150x lower than what is currently prescribed.  At [0019], the Specification discloses embodiments of the invention comprise a dose of about 1 mg per day, about 5 mg per day, about 10 mg per day, about 15 mg per day, about 20 mg per day, about 25 mg per day, about 30 mg per day, about 35 mg per day, about 40 mg per day or about 50 mg per day. None of these limitations are recited in the claims.  Applicants define the term “low dose” to refer to a very small quantity of the PARP inhibitor compound relative to the well-established/conventional larger quantities (such as 600 mg/day) that are known to produce an effect in certain cancers with DNA repair deficiency (e.g. breast or ovarian cancers with mutations in BRCA/ gene) (Specification at [00117]).  Even here, within this definition is the relative, indefinite term “very small quantity”. At [00118], the Specification teaches a low dose of a PARP inhibitor compound is a quantity that is effective for partial inhibition of PARP-1 enzymatic activity.  Such “partial inhibition” can refer to any measurable reduction in the enzymatic activity of a PARP that is less than maximal (i.e., complete) inhibition (Id.).  
Thus, Applicants provide different, mutually exclusive meanings of the term “low dose”.  It is unclear whether the term “low-dose” as used in the claims means any dose of a PARP inhibitor that causes less than complete inhibition of PARP ([00118]), means a dose of about 1 mg per day, about 5 mg per day, about 10 mg per day, about 15 mg per day, about 20 mg per day, about 25 mg per day, about 30 mg per day, about 35 mg per day, about 40 mg per day or about 50mg per day ([0019]), means a dose that is 10x, 20x, 30x, 40x, 50x, 60x, 70x, 80x, 90x, 100x, 110x, 120x, 130x, 140x, or 150x lower than what is currently prescribed ([0018]), or means a very small quantity of the PARP inhibitor compound relative to the well-established/conventional larger quantities ([00117]).  
Taking the “conventional” dose of 600 mg/day used by Applicants as an example, a dose than is 10x lower would be 60 mg/day.  However, such a dose of 400 mg/day would also very reasonably be construed as a “low dose” relative to the 600 mg/day dose.  Further, even a “well-established/conventional” dose is relative because those of ordinary skill in the art routinely adjust doses within acceptable safe ranges such that no singular dose would necessarily be considered the “well-established/conventional” dose. Such a “well-established/conventional” dose for any given PARP inhibitor would be relative to the intended subject. As a non-limiting example, if the maximum tolerated dose for Drug A in humans is 800 mg/day, a person of ordinary skill in the art might start with a “low dose” of 200 mg/day and increase the dose until toxicity is observed. Thus, in this example any dose between 200-800 mg/day could be reasonably construed as a “well-established/conventional” dose of Drug A. However, 200 mg/day could also be reasonably construed as a “low dose” (relative to 800 mg/day), whereas 600 mg/day might not be construed as a “low dose” (relative to 800 mg/day), even though it is lower dose.
Olaparib (Compound of Formula (I) recited in the claims) has a recommended dosing of 300 mg (two 150 mg tablets) taken orally twice daily for a total daily dose of 600 mg. A 100 mg tablet is available for “dose reduction”. It would be totally unclear to a person of ordinary skill in the art what a “low dose” of Olaparib would be. Since Olaparib is already administered (twice daily) at a total daily dose of 600 mg, it is unclear whether simply reducing the dose to two 100 mg tablets taken twice daily for a total daily dose of 400 mg, i.e., routine “dose reduction”, would be considered by Applicants to be a “low dose” of Olaparib.
	Note that claim 14 is not included in this rejection because it recites a clear, defined amount, i.e., “no more than about 1 mg/kg body weight”.  

CLAIMS 16-18 and 23
Claims 16-18 and 23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 16, Applicants recite “wherein the low dose, therapeutically effective amount of the PARP inhibitor compound reduces the activity of a PARP by about 10-50%”, which renders the claim indefinite because it is unclear whether this constitutes an inherent functional property of administering a low dose, therapeutically effective amount of any one of the PARP inhibitor compounds circumscribed by claim 8 (in which case claim 16 would fail to properly further limit the subject matter of claim 8) or whether this property yields only from specific embodiments of the “low dose, therapeutically effective amount” and/or specific embodiments of PARP inhibitor compounds circumscribed by instant claim 8 (in which case claim 16 is additionally indefinite for failing to clearly and unambiguously identify the specific low doses and/or PARP inhibitor compounds of claim 8 that yield this recited functional property).  
In claim 17, Applicants recite “wherein the PARP inhibitor compound modulates the tumor microenvironment”, which renders the claim indefinite because it is unclear whether this constitutes an inherent functional property of any one of the PARP inhibitor compounds circumscribed by claim 8 (in which case claim 17 would fail to properly further limit the subject matter of claim 8) or whether this property yields only from specific embodiments of PARP inhibitor compounds circumscribed by instant claim 8 (in which case claim 17 is additionally indefinite for failing to clearly and unambiguously identify the specific PARP inhibitor compounds of claim 8 that yield this recited functional property). 
In claim 18, Applicants recite “wherein the PARP inhibitor compound reduces the activity of myeloid derived suppressor cells (MDSCs)”, which renders the claim indefinite because it is unclear whether this constitutes an inherent functional property of any one of the PARP inhibitor compounds circumscribed by claim 8 (in which case claim 18 would fail to properly further limit the subject matter of claim 8) or whether this property yields only from specific embodiments of PARP inhibitor compounds circumscribed by instant claim 8 (in which case claim 18 is additionally indefinite for failing to clearly and unambiguously identify the specific PARP inhibitor compounds of claim 8 that yield this recited functional property).
In claim 23, Applicants recite “wherein the formation and/or growth of the tumor is exacerbated by chronic inflammation”, which renders the claim indefinite because it is unclear whether this constitutes an inherent functional property of any one of the tumors circumscribed by claim 8 (in which case claim 23 would fail to properly further limit the subject matter of claim 8) or whether this property yields only from specific embodiments of tumors circumscribed by instant claim 8 (in which case claim 23 is additionally indefinite for failing to clearly and unambiguously identify the specific tumors of claim 8 that yield this recited functional property). Claim 23 is further unclear whether it is required that the treated subject actually has chronic inflammation in addition to having a tumor.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed supra (see 35 U.S.C. 112, 2nd Paragraph rejection), to the extent that claims 16-18 and 23 are reciting inherent functional properties of carrying out the method steps of claim 8 from which they depend, they fail to further limit claim 8 because they do not further limit what is administered and/or the amount administered and/or the tumor being treated.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-11, 14, 16-19, 23-24, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LOK ET AL. (Clin. Cancer Res., Jan. 15, 2017, vol. 23, no. 2, pages 523-535) (Published Online July 20, 2016) (Newly Cited).
Regarding claims 8-11, 14, 19, 24, 28, and 29, Lok et al. teach orally administering to a subject having a tumor the PARP inhibitor talazoparib at a dose of 0.2 mg/kg daily and the anti-cancer agent temozolomide at a dose of 6 mg/kg every 4 days (p.525, right column, “SCLC PDX models and dosing”). Regarding claims 16-18 and 23, as the same active agent (PARP inhibitor) in the same dose (“no more than about 1 mg/kg body weight”) is administered to the same subject (subject afflicted with a tumor) recited in the claims, it logically follows that the biological effects recited in claims 16-18 and 23 will naturally occur absent factual evidence to the contrary.

Claim(s) 8-12, 16-19, 23-24, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN ET AL. (Invest. New Drugs, 2016, vol. 34, pages 450-457) (Cited by Applicants in IDS filed 01/05/2022).
Regarding claims 8-12, 19, 24, 28, and 29, Chen et al. teach orally administering olaparib1 50 mg capsules twice daily (100 mg/day) and irinotecan 250 mg/m2 every 3 weeks to patients with advanced colorectal cancer (p.451, “Patients and methods” & “Study design and treatment”).  They teach the 50 mg twice daily dosing of olaparib were “considerably lower than” the single agent dose of 400 mg BID for olaparib (p.451, “Study design and treatment”). They also reduced the dose of olaparib to 50 mg daily (OD) (Table 2). Regarding claims 16-18 and 23, as the same active agent (PARP inhibitor) in the same dose (“a low dose, therapeutically effective amount”) is administered to the same subject (subject afflicted with a tumor) recited in the claims, it logically follows that the biological effects recited in claims 16-18 and 23 will naturally occur absent factual evidence to the contrary.

Claim(s) 1, 8-12, 14, 16-19, 23-24, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0346306 A1 (Published 12/01/2016) (Newly Cited).
Regarding claims 8-11 and 14, US ‘306 teaches a method for treating a cancer, the method comprising administering to a subject in need of treatment thereof an effective amount of a low dose of a DNA demethylating agent and an effective amount of a poly ADP ribose polymerase (PARP) inhibitor (Claim 1).  The effective amount of the PARP inhibitor is less than about 1 mg/m2 (Claim 7).2  It teaches in some embodiments, the effective amount or dose of the PARP inhibitor is not a low dose and in other embodiments, the effective amount or dose of the PARP inhibitor is a low dose ([0044]).  Regarding claim 12, it teaches the PARP inhibitor is selected from the group consisting of Veliparib, BMN-673, 4-iodo-3-nitrobenzamide, Olaparib3, Rucaparib, and CEP 9722 ([0042]). Regarding claim 19, it teaches cancers include solid tumors and liquid tumors (i.e., blood cancers such as leukemia) ([0053]; Claims 11-12).  Regarding claims 1 and 27, it teaches where the low dose of the DNA demethylating agent and the effective dose of the PARP inhibitor and one or more other therapeutic agents are administered simultaneously, they can be administered to the cell or administered to the subject as separate pharmaceutical compositions, or they can contact the cell as a single composition or be administered to a subject as a single pharmaceutical composition comprising both agents ([0075]). It teaches the low dose of the DNA demethylating agent and the effective amount of the PARP inhibitor are each given in a once daily dose (Claim 10). Regarding claim 24, it teaches the PARP inhibitor is administered as a pharmaceutical composition ([0075]). Regarding claim 28, it teaches the low dose of the DNA demethylating agent and the effective dose of the PARP inhibitor are each given in a once daily dose, i.e., every 24 hours ([0056]). Regarding claim 29, it teaches administration to a subject for therapy can occur by any suitable route of administration, including, inter alia, orally, nasally, transmucosally, ocularly, rectally, intravaginally, parenterally, including intramuscular, subcutaneous, intramedullary injections, intravenous, and intraperitoneal ([0072]). Regarding claims 16-18 and 23, as the same active agent (PARP inhibitor) in the same dose (“a low dose, therapeutically effective amount”) is administered to the same subject (subject afflicted with a tumor) recited in the claims, it logically follows that the biological effects recited in claims 16-18 and 23 will naturally occur absent factual evidence to the contrary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 8-12, 14, 16-19, 23-24, and 26-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over XU ET AL. (USP No. 8,894,989; Issued Nov. 25, 2014) (Newly Cited), MARTIN ET AL. (USP No. 8,912,187; Issued Dec. 16, 2014) (Newly Cited), and JIAO ET AL. (Clin. Cancer Res., 2017, vol. 23, no. 14, pages 3711-3720) (Published online February 6, 2017) (Cited by Applicants in IDS filed 01/05/2022) in view of CHEN ET AL. (Invest. New Drugs, 2016, vol. 34, pages 450-457) and US 2016/0346306 A1 (Published 12/01/2016).
	Xu et al. teach tetraaza phenalen-3-one compounds which inhibit poly(ADP-ribose) polymerase (PARP) and are useful in the chemosensitization of cancer therapeutics (Abstract; col. 3, lines 48-53). Respecting combination therapy for treating cancer as recited in the instant claims, They teach the invention provides a chemosensitization method for treating cancer comprising contacting the cancer cells with a cytotoxicity-potentiating tetraaza phenalen-3-one compound of Formula (I) or a pharmaceutically acceptable salt thereof and further contacting the tumor or cancer cells with an anticancer agent (col. 6, lines 19-24). They teach an embodiment of the present invention provides a chemosensitization method wherein a first dose of at least one compound of Formula (I) or a pharmaceutically acceptable salt thereof is administered singly or repeatedly to a patient in need thereof, and wherein subsequently a second dose of at least one chemotherapeutic agent is administered singly or repeatedly to said patient after a time period to provide an effective amount of chemosensitization (col. 6, lines 25-32). As per claim 14, they teach a suitable systematic dose of a compound of the present invention or a pharmacologically acceptable salt thereof for a mammal suffering from, or likely to suffer from, any of condition as described hereinbefore is in the range of about 0.1 mg/kg to about 100 mg/kg of the active ingredient compound, the typical dosage being about 1 to about 10 mg/kg (col. 26, lines 41-51). As per Claim 19, Xu et al. teach the methods of the invention are useful for treating cancers such as, inter alia, leukemias, lymphomas, and colon cancer (col. 23, line 49 to col. 24, line 5). As per Claims 1 and 24, they teach a pharmaceutical formulation of the invention comprises a compound of the invention and one or more chemotherapeutic agents in a pharmaceutically acceptable carrier (col. 6, lines 33-57). They teach the composition of the invention is preferably administered as a capsule or tablet containing a single or divided dose of the compound (col. 25, lines 11-19). As per Claim 29, They teach the composition of the invention may be administered orally or parenterally (subcutaneous, intravenous, intramuscular, intraperitoneal) (col. 24, lines 19-28). They teach a method for chemosensitizing cancer cells in a mammal in need of chemotherapy, comprising administering said mammal a PARP inhibitor compound [Compound 37] (Claim 1) and further administering a chemotherapeutic agent (Claim 4).
	Martin et al., like Xu et al. supra, teach PARP inhibitor compounds useful for potentiation of tumor cells to radiotherapy and various chemotherapies (Abstract; col. 2, lines 64-67; col. 4, lines 23-38). As per Claim 12, they teach the identical PARP inhibitor compound (Example 14, Compound 267; Claim 7). As per claim 14, they teach a suitable dose of the active compound is in the range of about 100 g to about 250 mg per kilogram body weight of the subject per day (col. 28, lines 27-29). As per claim 29, the active compound of pharmaceutical composition comprising the active compound may be administered to a subject, inter alia, orally or by injection including subcutaneous, intramuscular, intravenous, intraperitoneal, etc. (col. 24, lines 54-67). As per claim 27, they teach administration in vivo can be effected in one dose, continuously or intermittently (e.g., in divided doses at appropriate intervals) throughout the course of treatment.  Single or multiple administration can be carried out with the dose level and pattern being selected by the treating physician (col. 28, lines 16-26). They teach a method of treatment for breast or ovarian cancer comprising administering to a subject a therapeutically effective amount of a PARP inhibitor compound [compound of Formula (Ib)] (Claim 1) and further comprising administering a chemotherapeutic agent (Claim 9).
	Jiao et al. teach PARP engages in DNA base excision repair by inducing poly
(ADP-ribosy)lation of itself and other target proteins. PARP inhibition has been shown to be an effective therapeutic strategy against tumors associated with germline mutation in doublestrand DNA repair genes by inducing synthetic lethality. One PARP inhibitor (PARPi), olaparib4, was approved by the FDA in 2014 for the treatment of germline BRCA-mutated (gBRCAm) advanced ovarian cancer. More recently, another PARPi, niraparib, which was shown to significantly prolong the progression- free survival in ovarian cancer patients, received a fast track designation from the FDA for the treatment of patients with recurrent platinum-sensitive ovarian cancer (page 3711, paragraph bridging left and right columns). In addition to ovarian cancer, PARPi has demonstrated tremendous potential in breast cancer, and there are currently several active clinical trials evaluating PARPi-containing combination therapies for advanced breast cancer. For instance, several combinations of PARPi and targeted anticancer agents, such as inhibitors against PI3K, Wee1 kinase, DNA topoisomerase I, and DNA methyltransferase, have been proposed to enhance the cytotoxic effect of PARPi. In addition, c-Met–mediated phosphorylation of PARP was reported to contribute to PARPi resistance, suggesting that the combined inhibition of c-Met and PARP may benefit patients who do not respond to PARPi and whose tumors are associated with c-Met activation. Thus, developing a rational combination therapy with PARPi may lead to effective anticancer strategy (page 3711, right column, first full paragraph). They teach a key mechanism underlying cancer immune evasion is the expression of multiple inhibitory ligands, notably PD-L1, on the surface of cancer cells. Engagement of the PD-1 receptor on T cells by PDL1 leads to the suppression of T-cell proliferation, cytokine release, and cytolytic activity, whereas blockade of coinhibitory ligation with mAbs, such as PD-L1 or PD-1 antibodies, restores T-cell function and increases therapeutic efficacy. The impressive and durable clinical response of checkpoint blockade immunotherapy resulted in the FDA approval of ipilimumab, nivolumab, pembrolizumab5, and more recently atezolizumab for the treatment of multiple types of cancer, such as melanoma, Hodgkin lymphoma, and lung and bladder cancers. Notably, the PD-1 antibody pembrolizumab was approved as first-line treatment for patients with advanced non–small cell lung cancer and high PD-L1 expression (paragraph bridging pages 3711-3712). They teach PARPi upregulated PD-L1 expression in breast cancer cell lines and animal models. Mechanistically, PARPi inactivated GSK3, which in turn enhanced PARPi-mediated PD-L1 upregulation. PARPi attenuated anticancer immunity via upregulation of PD-L1, and blockade of PD-L1 resensitized PARPi-treated cancer cells to T-cell killing. The combination of PARPi and anti-PD-L1 therapy compared with each agent alone significantly increased the therapeutic efficacy in vivo (Abstract; Figures 5B and 5C). They teach the anti-PD-L1 antibody was injected intraperitoneally every 4 days (page 3713, left column, first full paragraph). As per claims 2 and 26, they teach there are currently three clinical trials testing the combination of PARPi (olaparib, niraparib, and BGB-290) and PD-L1 or PD-1 antibody in multiple cancer types (NCT02484404, NCT02657889, NCT02660034) (page 3719, left column, “Discussion”).
	The combined teachings of Xu et al., Martin et al., and Jiao et al. thus describe methods of treating cancer in a subject comprising administration of a PARP inhibitor compound and a therapeutically effective amount of at least one additional anticancer agent, including anti-PD1 antibodies. They differ from the instant claims in so far as they do not expressly disclose administering a “low dose, therapeutically effectively amount” of a PARP inhibitor, although the dose ranges suggested by the cited prior art include doses that are “low” relative to the higher disclosed doses.  For example, Xu et al. teach a suitable systematic dose of a PARP inhibitor compound of the invention or a pharmacologically acceptable salt thereof for a mammal is in the range of about 0.1 mg/kg to about 100 mg/kg of the active ingredient compound, the typical dosage being about 1 to about 10 mg/kg (col. 26, lines 41-51). Clearly, a dose of 0.1 mg/kg or 1 mg/kg would be a “low dose” relative to a dose of 10 mg/kg or 100 mg/kg.
Regarding claims 8-12, 19, 24, 28, and 29, Chen et al. teach orally administering olaparib6 50 mg capsules twice daily (100 mg/day) and irinotecan 250 mg/m2 every 3 weeks to patients with advanced colorectal cancer (p.451, “Patients and methods” & “Study design and treatment”).  They teach the 50 mg twice daily dosing of olaparib were “considerably lower than” the single agent dose of 400 mg BID for olaparib (p.451, “Study design and treatment”). They also reduced the dose of olaparib to 50 mg daily (OD)7 (Table 2). 
Regarding claims 8-11 and 14, US ‘306 teaches a method for treating a cancer, the method comprising administering to a subject in need of treatment thereof an effective amount of a low dose of a DNA demethylating agent and an effective amount of a poly ADP ribose polymerase (PARP) inhibitor (Claim 1).  The effective amount of the PARP inhibitor is less than about 1 mg/m2 (Claim 7).8  It teaches in some embodiments, the effective amount or dose of the PARP inhibitor is not a low dose and in other embodiments, the effective amount or dose of the PARP inhibitor is a low dose ([0044]).  Regarding claim 12, it teaches the PARP inhibitor is selected from the group consisting of Veliparib, BMN-673, 4-iodo-3-nitrobenzamide, Olaparib9, Rucaparib, and CEP 9722 ([0042]). Regarding claim 19, it teaches cancers include solid tumors and liquid tumors (i.e., blood cancers such as leukemia) ([0053]; Claims 11-12).  Regarding claims 1 and 27, it teaches where the low dose of the DNA demethylating agent and the effective dose of the PARP inhibitor and one or more other therapeutic agents are administered simultaneously, they can be administered to the cell or administered to the subject as separate pharmaceutical compositions, or they can contact the cell as a single composition or be administered to a subject as a single pharmaceutical composition comprising both agents ([0075]). It teaches the low dose of the DNA demethylating agent and the effective amount of the PARP inhibitor are each given in a once daily dose (Claim 10). Regarding claim 24, it teaches the PARP inhibitor is administered as a pharmaceutical composition ([0075]). Regarding claim 28, it teaches the low dose of the DNA demethylating agent and the effective dose of the PARP inhibitor are each given in a once daily dose, i.e., every 24 hours ([0056]). Regarding claim 29, it teaches administration to a subject for therapy can occur by any suitable route of administration, including, inter alia, orally, nasally, transmucosally, ocularly, rectally, intravaginally, parenterally, including intramuscular, subcutaneous, intramedullary injections, intravenous, and intraperitoneal ([0072]). Regarding claims 16-18 and 23, as the same active agent (PARP inhibitor) in the same dose (“a low dose, therapeutically effective amount”) is administered to the same subject (subject afflicted with a tumor) recited in the claims, it logically follows that the biological effects recited in claims 16-18 and 23 will naturally occur absent factual evidence to the contrary.
	Combining PARP inhibitors with other anti-cancer agents for the treatment of cancer was well-known, routine, and commonplace in the art. Indeed, all of the cited prior art teach treating cancer comprising administering PARP inhibitor compounds in combination with other anti-cancer agents. The art expressly teaches methods of treating cancer in a subject comprising administration of a PARP inhibitor compound and a therapeutically effective amount of at least one additional anticancer agent and that such combination chemotherapy can lead to enhanced anticancer activity.  As such, the scope and content of the prior art squarely teaches administering both a PARP inhibitor compound and an anticancer agent to subjects with cancer as broadly encompassed by the instant claims.
	Dose adjustment is routine and commonplace in the art and administering a “low dose” of a PARP inhibitor compound to subjects having cancer in combination with the administration of another anti-cancer agent was known in the art (Chen et al. and US ‘306).  It would have been prima facie obvious to a person of ordinary skill in the art to administer a PARP inhibitor compound and another anti-cancer agent to a subject having a tumor as expressly taught in the cited prior art and to adjust the dosage(s) of the active agents using routine, commonplace dose-adjustment.  For example, the administration of olaparib in a dose of 50 mg BID (100 mg/day) or 50 mg OD (daily) to human cancer patients was known in the art (Chen et al.) and therefore prima facie obvious doses of olaparib in the treatment of cancer patients.  More broadly, the prior art teaches an “effective amount” of a PARP inhibitor for treating cancer is taught to be less than about 1 mg/m2, thus rendering amounts of less than about 1 mg/m2 also a prima facie obvious dosing of PARP inhibitors in the treatment of cancer.
	Given the well-established and routine cancer treatment regimens comprising administration of a PARP inhibitor compounds in combination with other anti-cancer agents coupled to the known administration of PARP inhibitor compounds in a “low dose”, using no more than routine experimentation and common sense, a person of ordinary skill in the art could routinely and predictably administer a PARP inhibitor compound in a “low dose” and another anti-cancer agent to a subject having a tumor with a reasonable expectation that such treatment would provide a therapeutic benefit to the subject, e.g., inhibition of tumor growth, stable disease, etc.
Regarding claims 16-18 and 23, as the same active agent (PARP inhibitor) in the same dose (“a low dose, therapeutically effective amount”) is administered to the same subject (subject afflicted with a tumor) recited in the claims, it logically follows that the biological effects recited in claims 16-18 and 23 will naturally in the treated subject occur absent factual evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-12, 14, 16-19, 23-24, and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 20-22, and 26 of copending Application No. 16/564,735 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘735 application encompass administration of a low dose (e.g., no more than about 0.2 mg/kg body weight) of a PARP inhibitor and at least one additional anti-cancer agent to a subject having a tumor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Olaparib is the PARP inhibitor of Formula (I) recited in claim 12.
        2 For an average human with a body surface area of about 2 m2 and weighing about 70 kg, administration of less than about 1 mg/m2 would be less than 1 mg/kg as recited in claim 14.
        3 Olaparib is the PARP inhibitor of Formula (I) recited in claim 12.
        4 Olaparib is the PARP inhibitor compound recited in Claims 10-11 and taught in Martin et al.
        5 Both nivolumab and pembrolizumab are anti-PD1 antibodies as recited in Claims 5 and 23.
        6 Olaparib is the PARP inhibitor of Formula (I) recited in claim 12.
        7 Administration of 50 mg daily to a human weighing about 70 kg would be less than 1 mg/kg as recited in claim 14.
        8 For an average human with a body surface area of about 2 m2 and weighing about 70 kg, administration of less than about 1 mg/m2 would be less than 1 mg/kg as recited in claim 14.
        9 Olaparib is the PARP inhibitor of Formula (I) recited in claim 12.